Citation Nr: 1532326	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-14 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches. 

2.  Entitlement to an initial compensable rating for supraventricular arrhythmia, claimed as a heart condition.
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to February 2009. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (NOD) was received in October 2009, a statement of the case was issued in March 2010, and a substantive appeal was timely received in March 2010.

A rating decision in October 2011 denied entitlement to a TDIU based on the determination that the Veteran's service-connected disabilities did not preclude employment.  Nevertheless, during a Board hearing in March 2012 the issue of a TDIU rating was raised in the context of the initial increased rating claims currently on appeal.  The Board observes that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id. at 454.  Therefore the issue of entitlement to a TDIU is on appeal only as it pertains to the initial increased rating claims listed on the title page. 

This claim was previously before the Board in October 2012, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.  The Board notes that while the claim for an increased initial evaluation of migraines was on remand, the RO increased the Veteran's initial rating to 30 percent disabling.   It is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  The Veteran, through his representative in a May 2015 statement indicated that he is not satisfied with the 30 percent rating and requests consideration of the 50 percent maximum evaluation for this condition.  The caption on the title page has been amended accordingly.

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.

The issues of entitlement to an initial compensable rating for supraventricular arrhythmia as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the course of the appeal, the Veteran's service-connected migraine headaches have been manifested by symptoms with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code (DC) 8100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

The Veteran has been afforded a hearing before the Board.  In Bryant, 23 Vet. App. at 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).




Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

When the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected migraine headaches are rated as 30 percent disabling.  38 C.F.R. § 4.124a, DC 8100.  A 30 percent evaluation is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  A 50 percent evaluation is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The Board notes that 50 percent is the highest evaluation available for this condition.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3 (2014).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that the symptoms of his migraine headaches are worse than currently reflected by his evaluation of 30 percent.  To this effect, the Veteran has testified that his condition causes him to suffer completely prostrating attacks lasting several hours multiple time per week.

VA neurological examination in August 2009 noted that the Veteran had 2 to 3 episodes of prostrating migraine headaches per week, lasting 8 to 12 hours per episode.

An August 2009 statement from the Veteran's mother stated that he has severe headaches, sometimes 2 to 3 times per day and was absent from work a lot due to the headaches.

An August 2009 statement from the Veteran's spouse stated that he experienced migraines 3 to 4 times per week affecting his work.

A Statement from the Veteran's previous employer, Keith's Plumbing, indicated that the Veteran always needed to take a half week off from work due to his headaches.

VA outpatient treatment notes in November 2009 show that the veteran had migraine headaches 3 to 4 times per week.  The veteran stated that he missed work 3 times that month due to migraine headaches.  He noted that he had to stay in bed because he was sensitive to light and noise.  He stated that his migraines normally last 8 to 10 hours at least 3 to 5 times per week.

VA outpatient treatment notes in March 2010 show that the veteran reported that he feels like he experiences migraines daily.

A VA neurological examination on January 23, 2013 provided an impression of headaches of mixed type.  The examiner stated that the Veteran has headaches consistent with migraine headaches that have been occurring since the Veteran was on active duty continuing to present time. There are also muscle contraction headaches with bifrontal constant aching.  The examiner indicated that the Veteran has been somewhat noncompliant with treatment, but has attempted numerous medications.  Headache episodes last 8 to 10 hours a day, and occur 1 to 3 times per week.  The examiner opined that "I feel that these are more than likely related to his Service Connection."

Analysis

Based on the above, the Board finds that the Veteran's migraine headaches met the criteria for an increased evaluation of 50 percent, as the culmination of the Veteran's VA outpatient treatment records, August 2009 and January 2013 VA examinations, and lay statements from the Veteran, his spouse, mother, and former employer shows that the Veteran had migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  These records show that, throughout the appeals period, the Veteran experienced migraine headaches of a prostrating nature at least 2 to 3 times per week, lasting from 8 to 12 hours.  These attacks caused the Veteran to miss several days of work on a monthly basis and, presumably, loss of time and requisite pay.  Because of the extremely frequent nature of these attacks, certainly more than once per month as described in the criteria for a 30 percent evaluation, as well as the evident effects on the Veteran's ability to ensure a steady stream of income due to excessive absences from work, which creates resulting severe economic inadaptability, the Board finds that the 50 percent evaluation more accurately reflects the overall severity of the Veteran's symptoms of his migraine headaches.

As the Veteran's symptoms during the time period in question result in very frequent prostrating attacks that are productive of such severe economic inadaptability as the continual loss of time and pay due to absences and recuperation, the Board finds that the maximum evaluation for this condition is appropriate.  The evidence more nearly approximates an initial 50 percent rating for the Veteran's service-connected migraine headaches.  38 C.F.R. § 4.7; Gilbert, 1 Vet. App. at 49.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's migraine headaches at any time during the appeal period, as this is the highest evaluation available for this condition.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 4.124a, DC 8100.  See also Fenderson, 12 Vet. App. at 119.


ORDER

Entitlement to an increased initial evaluation of 50 percent for service-connected migraine headaches is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to increased evaluation for supraventricular arrhythmia as well as entitlement to a TDIU.

Supraventricular Arrhythmia

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran was provided with a VA examination on January 2013 for his supraventricular arrhythmia.  The examiner indicated that the Veteran developed cardiac symptoms of palpitations, dyspnea, and weakness on active duty.  The Veteran underwent a curative electrophysiologic radio-frequency ablation procedure at Brooke Army Hospital.  The examiner stated that this was successful in stopping the Veteran's supraventricular tachycardia (SVT).  On examination however, the veteran reported reoccurrence of the same symptoms that he previously suffered on active duty.  The examiner noted that the Veteran has been evaluated by cardiology and found to not have recurrent SVT, but did not provide the most recent date of evaluation by cardiology.  The Veteran does have a cardiac arrhythmia, manifested by paroxysmal supraventricular tachycardia.  There were no heart valve conditions, infectious heart conditions, or pericardial adhesions noted on examination.  Last diagnostic test was an electrocardiogram (EKG) which was normal, performed on January 8, 2013.  Last stress test was conducted on February 6, 2009, resulting in 14 METS (metabolic equivalent).  A current stress test was not completed.  At the time of the examination, the Veteran was employed part time as a clerk in a convenience/gas station store.  The examiner opined that the Veteran's heart condition does not impact his ability to work.

The Rating Schedule notes that one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104 (Note 2).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

The Rating Schedule indicates that a stress test must be performed to make a laboratory determination of METs in order to appropriately evaluate the Veteran's heart condition.  In so doing, the Rating Schedule has provided for a narrow exception for when such testing should not be employed, such as medical reasons.  Here, the 2013 VA examiner did not provide a stress test, but instead relied on one that was over 4 years old.  There is no medical reason given for why the VA examiner did not administer a stress test to the Veteran.  Additionally, even if the VA examiner had provided such a medical exception for the Veteran, the Rating Schedule still requires providing an estimation of METs that results in dyspnea, fatigue, angina, dizziness, or syncope.  There is no indication that this was done either and no further explanation as to why.  Therefore, the Board finds that the January 2013 VA examination is inadequate, as it was not conducted in accordance with the implied directives of the Rating Schedule and is therefore not useful to a fact finder for VA rating purposes.

Accordingly, the Veteran should be provided with a new VA heart examination in order to assess the current severity of his service-connected supraventricular arrhythmia.  In so doing, the VA examiner must comply with the evaluative standards set forth in the Rating Schedule, to specifically include the provision of a stress test in order to determine the Veteran's METs, or if it is determined that it would be medically infeasible to do so, an explanation for such determination and the provision of an estimation of METs that results in dyspnea, fatigue, angina, dizziness, or syncope.  Of additional assistance would be the provision of appropriate testing to determine the Veteran' s ejection fraction percentage, as this was omitted from the January 2013 VA examination as well.  The examiner is asked to provide complete rationales for all opinions expressed, to include citation to relevant medical authority and literature where appropriate.

TDIU

As to the issue of entitlement to a TDIU, the claim being remanded herein is inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of entitlement to an increased evaluation for service-connected supraventricular arrhythmia must be developed before the Board renders a decision on the TDIU claim, as the outcome of such evaluation may negate the need or availability for TDIU.  Upon completion of the development for the service-connected supraventricular arrhythmia, reconsideration of the Veteran's claim for TDIU, to include any additional development deemed to be necessary in such inquiry, should be undertaken.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the current severity of his service-connected supraventricular arrhythmia.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

In particular, the VA examiner must comply with the evaluative standards set forth in the Rating Schedule, to specifically include the provision of a stress test in order to determine the Veteran's METs, or if it is determined that it would be medically infeasible to do so, an explanation for such determination and the provision of an estimation of METs that results in dyspnea, fatigue, angina, dizziness, or syncope.  Of additional assistance would be the provision of appropriate testing to determine the Veteran' s ejection fraction percentage, as this was omitted from the January 2013 VA examination as well.  The examiner is asked to provide complete rationales for all opinions expressed, to include citation to relevant medical authority and literature where appropriate. 

3. After the completion of development for the service-connected supraventricular arrhythmia, the RO should reconsider the Veteran's claim for TDIU, to include any additional development deemed to be necessary in such inquiry.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


